Citation Nr: 0725074	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-31 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for bilateral plantar 
fasciitis.

Entitlement to service connection for bilateral 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 2002 to 
February 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in 
August 2006.  A transcript of the hearing is associated with 
the veteran's claims folders.

The Board notes that in August 2006, after the case was 
certified on appeal, the veteran submitted additional 
evidence in support of his appeal along with a waiver of his 
right to have the evidence initially considered by the RO.


FINDINGS OF FACT

1.  The veteran's bilateral plantar fasciitis originated 
during active military service.     

2.  The veteran's bilateral patellofemoral syndrome 
originated during active military service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral plantar fasciitis was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The veteran's bilateral patellofemoral syndrome was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim for 
compensation under the provisions of 38 U.S.C. § 1151 for the 
veteran's feet and knee disabilities.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 
38 C.F.R. § 3.159 (2006).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis of bilateral plantar fasciitis and bilateral 
patellofemoral syndrome

The veteran's service medical records show evidence of both 
knee and feet complaints.  In a February 2002 treatment 
record, the veteran complained of a blister on his left foot.  
He was then sent to have a boot fit check.  In a March 2002 
treatment record, he complained of pain in his ball and toes 
of the right foot and the toe and heel of this left foot.  In 
an August 2002 treatment record, a podiatrist referred the 
veteran for arches for his boots and noted that this had been 
affecting his feet and knees.  Shortly before his discharge, 
the veteran noted in his medical history that he had had foot 
and arch pain as well as swelling of his knee due to running 
during service.  

Performance evaluations during service noted the veteran's 
knee pain.  In a May 2003 performance evaluation, the 
veteran's supervisor noted that the veteran had minor knee 
irritation in the form of water on his knee and that he was 
actively seeking medical attention.  In July 2003, the 
veteran's supervisor commented that the veteran still was 
recovering from knee irritations.  In August 2003, the 
veteran's supervisor stated that the veteran was still 
experiencing some slight discomfort in his knee but he would 
be seeking medical attention in September.

The veteran was afforded a VA examination in March 2003.  The 
examiner reviewed the veteran's claims file as well as 
performance evaluations that the veteran had brought to the 
examination and later included in his claims file.  The 
veteran reported no injury to his knees or feet but 
complained of pain due to running in service.  The examiner 
diagnosed the veteran with bilateral patellofemoral syndrome 
and bilateral plantar fasciitis and stated that the onset of 
both disabilities was during military service.  

The veteran received treatment at the VA medical center in 
Phoenix.  In June 2005, the veteran reported that he had been 
in a motorcycle accident a few months earlier and had hurt 
his right knee.  An August 2005 outpatient treatment record 
also states that the veteran had been in a motorcycle 
accident a few months before.  That same treatment record 
indicated that the veteran had unspecified injuries to his 
knee, leg and ankle.  An April 2006 outpatient treatment 
record stated that the veteran had chronic knee pain.  An 
April 2006 X-ray study noted that the veteran's right knee 
was unremarkable and that the alignment was normal.  

The veteran was also afforded a Travel Board Hearing.  During 
the hearing, the veteran testified that he had been in a 
motorcycle accident after his VA examination and had sought 
treatment at the VA medical center.  The veteran claims that 
he hurt his knee in the accident, however, he reiterated that 
the accident was shortly after his VA examination not before.

The evidence of record establishes that the veteran had 
complaints of knee and foot pain during service.  
Furthermore, the examiner, in the veteran's March 2003 VA 
examination, opined that the onset of the veteran's current 
bilateral plantar fasciitis and bilateral patellofemoral 
syndrome was during his military service.  The Board finds 
the veteran's testimony at the Travel Board Hearing to be 
credible as to the fact that the veteran had been in a 
motorcycle accident after the VA examination, and therefore 
his current disabilities are due to service and not due to 
his accident.  Also, the veteran's outpatient treatment 
records corroborate his statement.  Accordingly, the veteran 
is entitled to service connection for bilateral plantar 
fasciitis and bilateral patellofemoral syndrome.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral plantar 
fasciitis is granted.

Entitlement to service connection for bilateral knee 
disabilities is granted.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


